Order entered August 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01655-CV

                                 ROBERT COLE, Appellant

                                               V.

                      GWENDOLYN PARKER, INC., CRF, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00513-D

                                           ORDER
       We GRANT appellant’s August 25, 2014 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before September 29, 2014. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE